Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between Eric
J. Vetter (“Employee”) and Unwired Planet, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

RECITALS

WHEREAS, Employee has been and is employed by the Company;

WHEREAS, Employee signed a Confidential Information and Invention Assignment
Agreement with the Company on November 4, 2012 (the “Confidentiality
Agreement”);

WHEREAS, Employee signed an Indemnity Agreement with the Company on June 18,
2013 (the “Indemnification Agreement”);

WHEREAS, the Company and Employee have entered into (i) a Stock Option Agreement
dated December 17, 2012 (the “2012 Stock Option”), (ii) a Stock Option Agreement
dated July 15, 2013 (the “2013 Stock Option” and together with the 2012 Stock
Option, the “Stock Options”) and (iii) a Restricted Stock Unit Agreement dated
June 3, 2013 (the “RSU Award” and collectively with the Stock Options, the
“Equity Awards”), in each case, subject to the terms and conditions of the
Company’s Second Amended and Restated 2006 Stock Incentive Plan (the “Plan” and
collectively with the agreements thereunder, the “Stock Agreements”);

WHEREAS, the Company and the Employee wish to terminate Employee’s employment
with the Company on the terms set forth below effective November 18, 2014, or an
earlier date if the Company terminates the Employee for Cause or Employee
resigns prior November 18, 2014, (the actual last day of Employee’s employment
shall be the “Termination Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

COVENANTS

1. Transition Period. From the Effective Date, as defined below, through the
Termination Date (the “Transition Period”), Employee will perform such duties
and provide assistance in transitioning his responsibilities as reasonably
requested by the Company. During the Transition Period, Employee will remain
employed at his current salary and with the same benefits that would otherwise
be applicable. Throughout the Transition Period, Employee will perform his
responsibilities in a manner that is reasonably satisfactory to the Company.
Other than as set forth in this Agreement, Employee’s salary and benefits will
end on the Termination Date, subject to Employee’s right to continue group
health, dental and vision plan benefits under COBRA. From

 

Page 1 of 14



--------------------------------------------------------------------------------

and after the Termination Date, Employee will no longer be deemed an employee of
the Company for any purpose. Employee hereby resigns from all positions and
roles with the Company or any of its subsidiaries effective on the Termination
Date and agrees to promptly resign from all positions as an officer of the
Company or any of its subsidiaries prior to or on the Termination Date.

2. Severance Conditions. Employee shall be entitled to the severance benefits
described in Section 3 provided that he satisfies each of the following
Severance Conditions: (i) Employee executes and does not revoke this Agreement
and this Agreement becomes effective immediately following the expiration of the
revocation period set forth in Section 6 below; (ii) Employee performs his job
duties and otherwise fulfills his responsibilities as described in Section 1
above through the Termination Date; (iii) Employee is not terminated by the
Company for Cause (as defined in the Company’s Amended and Restated Executive
Severance Benefit Policy in effect as of the date Employee signs this Agreement)
during the Transition Period, (iv) Employee has not resigned or otherwise
voluntarily terminated his employment with the Company without the Company’s
consent during the Transition Period; and (v) Employee signs and returns the
General Release attached as Exhibit A (the “General Release”) within ten
(10) days following the Termination Date, does not revoke the General Release,
and such General Release becomes effective within 20 days following the
Termination Date (together, the “Severance Conditions”). Notwithstanding the
above, all Severance Conditions shall be met upon the death of Employee.

3. Severance Benefits. Subject to satisfaction of the Severance Conditions set
forth in Section 2:

a. Severance Pay. Employee will be paid a severance payment consisting of his
base salary, at the rate of $27,083.33 monthly, less applicable withholdings, in
periodic payments from the Termination Date through August 18, 2015 (i.e., 9
months from the Termination Date) (the “Severance Pay”). Each Severance Pay
installment will be made monthly in accordance with the Company’s standard
payroll practice, beginning on the Company’s first regular payroll date that is
at least five (5) business days after the later of the Termination Date or the
Effective Date of the General Release attached as Exhibit A (defined therein)
(in either event the “First Payment Date’). If, due to the Effective Date of the
General Release, the Employee misses a monthly salary payment between the
Termination Date and the First Payment Date, the Company will include a “catch
up” payment on the First Payment Date.

b. COBRA. If Employee timely elects COBRA continuation coverage, the Company
shall pay the full premiums for the same level of coverage as in effect on the
Termination Date (including Medical, Dental, and Vision Coverage) until the
earliest of the following: (i) May 18, 2016 (i.e., 18 months from the
Termination Date); (ii) Employee’s eligibility for group medical care coverage
through other employment; At its option, the Company may, at any time, convert
its COBRA payments to a payroll tax payment to Employee in an amount equal to
its remaining COBRA premium payment obligation to Employee under this
subsection. Any such change would require the Company to gross up the amount of
the payment to cover all applicable taxes.

c. Bonus Payment. The Company will pay Employee a bonus for fiscal year 2014 in
the amount of $ 243,750, less applicable withholdings, payable on the First
Payment Date.

 

Page 2 of 14



--------------------------------------------------------------------------------

d. Equity Awards; Extended Exercise Period for Vested Options; Accelerated
Vesting of RSU Award. The period after the Termination Date during which
Employee may exercise Employee’s vested Stock Options shall be extended by 15
months so that Employee may exercise his vested Stock Options until on or before
the date that is 18 months after the Termination Date (or until the expiration
date of any such options, if earlier). Further, the remainder of the unvested
shares subject to the RSU Award will accelerate and vest as of the Termination
Date. Employee acknowledges that (i) as of the Termination Date, Employee will
have vested in 272,920 shares subject to Stock Options and 75,000 shares subject
to the RSU Award, and (ii) all unvested Equity Awards shall terminate as of the
Termination Date except as modified above. Except as otherwise set forth in this
Section 3(d), the Equity Awards shall continue to be governed by the terms and
conditions of the Company’s Stock Agreements and Restricted Stock Units
Agreements, as applicable.

e. Outplacement Services. The Company will provide outplacement services to
Employee for a period of up to 12 months after Termination Date, in an amount
not to exceed $10,000, which amounts will be payable directly to such
outplacement services firm.

f. Consulting Services. Employee agrees to provide consulting services to the
Company, on an as needed basis, for a period of six months after the Termination
Date at an hourly rate of $400 per hour.

4. Status of Employment Benefits. Employee’s health insurance benefits shall
cease on the last day of the month during which the Termination Date occurs,
subject to Employee’s right to continue his health insurance under COBRA.
Employee’s participation in all benefits and incidents of employment, including,
but not limited to, the accrual of bonuses, vacation, and paid time off, will
cease as of the Termination Date.

5. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee, and that the only payments and benefits that Employee is entitled to
receive from the Company in the future, including without limitation with
respect to severance, are those specified in this Agreement.

6. Mutual Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

Page 3 of 14



--------------------------------------------------------------------------------

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control
and Reform Act; and the Nevada Fair Employment Practices Act;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement nor does it release the Company from its obligation to indemnify
Employee based on the Company’s indemnification obligation pursuant to the
Indemnification Agreement, the organizational documents of the Company or
applicable law. This release does not release claims that cannot be released as
a matter of law, including, but not limited to, Employee’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government

 

Page 4 of 14



--------------------------------------------------------------------------------

agency that is authorized to enforce or administer laws related to employment,
against the Company (with the understanding that any such filing or
participation does not give Employee the right to recover any monetary damages
against the Company; Employee’s release of claims herein bars Employee from
recovering such monetary relief from the Company). Employee represents that he
has made no assignment or transfer of any right, claim, complaint, charge, duty,
obligation, demand, cause of action, or other matter waived or released by this
Section.

The Company, on its own behalf and on behalf of its respective agents and
assigns, hereby and forever releases Employee from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that the Company may possess against Employee arising from any
omissions, acts, facts, or damages that have occurred up until and including the
Effective Date of this Agreement.

7. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Employee acknowledges and understands
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
eighth day after Employee signs this Agreement. The parties agree that changes,
whether material or immaterial, do not restart the running of the 21-day period.

8. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

9. Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Employee’s attorney(s), and
Employee’s accountant and any professional tax advisor to the extent that they
need to know the

 

Page 5 of 14



--------------------------------------------------------------------------------

Separation Information in order to provide advice on tax treatment or to prepare
tax returns, and must prevent disclosure of any Separation Information to all
other third parties. Employee agrees that he will not publicize, directly or
indirectly, any Separation Information.

10. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
nonsolicitation of Company employees. Employee’s signature below constitutes his
certification under penalty of perjury that he has returned all documents and
other items provided to Employee by the Company, developed or obtained by
Employee in connection with his employment with the Company, or otherwise
belonging to the Company, or that he will do so no later than the Termination
Date. Employee agrees to sign and return to the Company the Termination
Certification, attached as Exhibit B to the Confidentiality Agreement, to the
Company within five business days of the Termination Date.

11. No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.

12. Nondisparagement. Employee agrees not to disparage any of the Releasees. The
Company agrees that its officers and directors will not disparage Employee. For
this purpose, the term “disparage” means, with respect to any individual or
entity, negative comments regarding their integrity, fairness, satisfaction of
obligations, overall performance, business practices, investment decisions,
business model, equity holders, or personnel. These nondisparagement obligations
shall not in any way affect Employee’s obligation to testify truthfully in any
legal proceeding.

13. Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.

14. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

 

Page 6 of 14



--------------------------------------------------------------------------------

15. Nonsolicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee shall not
directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company nor shall Employee directly or indirectly hire or
facilitate the hiring of any Company employee.

16. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

17. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee’s failure to pay or delayed
payment of federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.

18. Section 409A. It is intended that this Agreement comply with, or be exempt
from, Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A. Each payment and benefit to be paid
or provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations. Payments under Section 3 of this Agreement will be made no later
than March 15, 2016. The Company and Employee will work together in good faith
to consider either (i) amendments to this Agreement; or (ii) revisions to this
Agreement with respect to the payment of any awards, which are necessary or
appropriate to avoid imposition of any additional tax or income recognition
prior to the actual payment to Employee under Section 409A. In no event will the
Company reimburse Employee for any taxes that may be imposed on Employee as a
result of Section 409A.

19. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

20. No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

21. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

Page 7 of 14



--------------------------------------------------------------------------------

22. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

23. Entire Agreement and Indemnification of Employee. This Agreement represents
the entire agreement and understanding between the Company and Employee
concerning the subject matter of this Agreement and Employee’s employment with
and separation from the Company and the events leading thereto and associated
therewith, and supersedes and replaces any and all prior agreements and
understandings concerning the subject matter of this Agreement and Employee’s
relationship with the Company, with the exception of the Confidentiality
Agreement and the Stock Agreements, except as modified herein. The Company
hereby confirms its obligation to indemnify Employee as required under the
Indemnification Agreement, the organizational documents of the Company and/or
applicable law.

24. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Chairman of the Company’s Board of Directors.

25. Governing Law. This Agreement shall be governed by the laws of the State of
Nevada, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of Nevada.

26. Effective Date. Employee understands that this Agreement shall be null and
void if not executed by him within twenty one (21) days. Employee has seven
(7) days after that Party signs this Agreement to revoke it. This Agreement will
become effective on the eighth (8th) day after Employee signed this Agreement,
so long as it has been signed by the Parties and has not been revoked by
Employee before that date (the “Effective Date”).

27. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

28. Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:

 

  (a) he has read this Agreement;

 

  (b) he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

 

Page 8 of 14



--------------------------------------------------------------------------------

  (c) he understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d) he is fully aware of the legal and binding effect of this Agreement.

Remainder of Page Intentionally Blank

 

Page 9 of 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    ERIC J. VETTER, an individual Dated: September 25, 2014    

/s/ Eric J. Vetter

    Eric J. Vetter     UNWIRED PLANET, INC. Dated: September 25, 2014     By  

/s/ Phil Vachon

      Phil Vachon       Chairman of the Board of Directors

 

Page 10 of 14



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

Background

Eric J. Vetter (“Employee”) acknowledges that in connection with the ending of
his employment with Unwired Planet, Inc. (the “Company”), he entered into a
Separation Agreement and Release dated September 25, 2014 (the “Agreement”).
Employee understands that this is the General Release referenced in the
Agreement. Employee further understands that he may not sign this General
Release until on or after the Termination Date (as defined in the Agreement) but
that he must return it to the Company on or before twenty one (21) days from the
Termination Date.

Release and Related Terms

1. Employee acknowledges that Company has paid him all salary, vacation pay, and
all other compensation through the last through the last day of his employment.

2. Employee acknowledges that, except for the severance benefits described in
Section 3 of the Agreement, he is not entitled to any other compensation or
benefits.

3. Employee understands that, regardless of whether he signs this General
Release, the Agreement shall remain in full force and effect, except that he
will not have satisfied the Severance Conditions described in Section 2 of the
Agreement to receive the severance benefits described in Section 3 of the
Agreement.

4. Employee agrees that the foregoing consideration represents settlement in
full of all outstanding obligations owed to Employee by the Company and its
current and former officers, directors, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, benefit plans, plan administrators,
insurers, trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Employee, on his own
behalf and on behalf of his respective heirs, family members, executors, agents,
and assigns, hereby and forever releases the Releasees from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess against any of the Releasees arising from
any omissions, acts, facts, or damages that have occurred up until and including
the Effective Date of this General Release, including, without limitation:

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

Page 11 of 14



--------------------------------------------------------------------------------

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control
and Reform Act; and the Nevada Fair Employment Practices Act;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of the Agreement; and

h. any and all claims for attorneys’ fees and costs.

This release does not extend to any obligations incurred under the Separation
Agreement and Release dated September 25, 2014, nor does it release the Company
from its obligation to indemnify Employee based on the Company’s indemnification
obligation pursuant to the Indemnification Agreement, the organizational
documents of the Company or applicable law. This General Release does not
release claims that cannot be released as a matter of law, including, but not
limited to, Employee’s right to file a charge with or participate in a charge by
the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Employee the
right to recover any monetary damages against the Company; Employee’s release of
claims herein bars Employee from recovering such monetary relief from the
Company). Employee represents that he has made no assignment or transfer of any
right, claim, complaint, charge, duty, obligation, demand, cause of action, or
other matter waived or released by this General Release.

The Company, on its own behalf and on behalf of its respective agents and
assigns, hereby and forever releases Employee from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that the Company may possess against Employee arising from any
omissions, acts, facts, or damages that have occurred up until and including the
Effective Date of this Agreement.

 

Page 12 of 14



--------------------------------------------------------------------------------

Employee represents that he has no lawsuits, claims, or actions pending in his
name, or on behalf of any other person or entity, against the Company or any of
the other Releasees. Employee also represents that he does not intend to bring
any claims on his own behalf or on behalf of any other person or entity against
the Company or any of the other Releasees.

Employee acknowledges that he is waiving and releasing any rights he may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that this
waiver and release is knowing and voluntary. Employee agrees that this waiver
and release does not apply to any rights or claims that may arise under the ADEA
after the Effective Date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Employee was already entitled. Employee further acknowledges that
he has been advised by this writing that: (a) he should consult with an attorney
prior to executing this Agreement; (b) he has had twenty-one (21) days to
consider this General Release; (c) he has seven (7) days following his execution
of this General Release to revoke it; (d) this General Release shall not be
effective until after the revocation period has expired; and (e) nothing in this
General Release prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. Employee acknowledges and understands
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
eighth day after Employee signs this Agreement. The parties agree that changes,
whether material or immaterial, do not restart the running of the 21-day period.

This General Release shall become effective on the eighth day after Employee
returns a signed copy of the General Release to the Company (the eighth day
being the “Effective Date of the General Release”).

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS GENERAL RELEASE THOROUGHLY,
UNDERSTANDS ITS TERMS AND HAS SIGNED IT KNOWINGLY AND VOLUNTARILY. EMPLOYEE
UNDERSTANDS THAT THIS GENERAL RELEASE IS A LEGAL DOCUMENT. EMPLOYEE ACKNOWLEDGES
THAT HE HAS BEEN ADVISED BY THE COMPANY TO DISCUSS ALL ASPECTS OF THIS GENERAL
RELEASE WITH HIS ATTORNEY.

 

Dated:             , 2014    

 

    Eric J. Vetter     UNWIRED PLANET, INC. Dated:             , 2014     By  

 

      Phil Vachon       Chairman of the Board of Directors

 

Page 13 of 14



--------------------------------------------------------------------------------

Company’s Amended and Restated Executive Severance Benefit Policy

 

Page 14 of 14